department of the treasury internal_revenue_service washington d c tax exempt and govef nment entities division mar uniform issue list required_distribution sec_401 in general xx xxx xx xxx xxxxx xxx xx xxxxx legend company plan xxx xx xxx xx dear xxxxx this letter is in response to your letter dated date as supplemented by correspondence dated date in which you request a private_letter_ruling that the minimum distribution requirement of sec_401 a of the internal_revenue_code code would not be violated if the company amended plan to offer a lump sum payment option during a limited window period to certain participants and beneficiaries under the plan for whom annuity payments have already begun additionally you request that the above referenced amendment will not trigger excise_tax under section of the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested facts company the taxpayer is a global technology company it is the sponsor of plan which is intended to be a tax-qualified defined_benefit_plan having received a favorable determination_letter most recently on date the plan provides for employees hired before date a traditional retirement benefit based on years_of_service and compensation benefits accrued by employees hired after date are based on a cash balance benefit formula a participant in the plan who is married or has a domestic partner beneficiary may elect to receive his or her traditional retirement benefit in the form of a or joint_and_survivor_annuity or as a single_life_annuity with the consent of the participant's spouse if any a participant in the plan who is not married and does not have a domestic partner beneficiary may elect to receive his or her traditional retirement benefit as a single_life_annuity a participant in the plan may elect to receive his or her cash balance benefit in the form of a lump sum payout a single_life_annuity or a or joint_and_survivor_annuity with a beneficiary of the participant's choosing a married participant must have spousal consent to receive his or her cash balance benefit as a lump sum payout or a single_life_annuity company represents that its management and investors are focusing their attention on the size volatility and funded status of the plan's liability the company further represents that the size of the plan's pension obligations are out of line with those sponsored by other similar companies the volatility of the plan's funded status arising from fluctuations in asset returns and interest rates requires a significant commitment of company's senior management's time and resources company is concerned that this volatility could also produce requirements for future contributions that absorb cash_flow needed for company's business investments accordingly company has commenced a multi-phase initiative to reduce the size and volatility of the plan's liability and to stabilize the plan's funded status as part of this initiative company proposes to amend the plan to offer during a limited period of time a one-time lump sum payment option to certain participants and beneficiaries who are currently receiving benefits eligible annuitants those married eligible annuitants will also be given an opportunity to elect to receive their remaining annuity payments either as a qualified_joint_and_survivor_annuity a ualified optional survivor annuity or a single_life_annuity with spousal consent under the amendment the eligible annuitants would have a specified limited window period of no less than days and no more than days during which they could elect to receive what the company represents is the actuarial present_value of their remaining benefits under the plan at the time of such election in the the plan is now closed to new participants and all benefit accruals have been frozen eligible annuitants for this purpose will include all participants and beneficiaries in pay status other than those who company represents fall into an objectively-defined nondiscriminatory category of participants and beneficiaries with respect to whom annuity settlements are deemed to be impractical or not in the interests of sound benefit administration spousal consent must include where applicable both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date form of a single lump payment eligible annuitants who are married would be able to elect to receive in lieu of their current annuity the actuarial present_value of their remaining accrued_benefits either in a qualified_joint_and_survivor_annuity a qualified_optional_survivor_annuity or an immediate lump sum payment eligible annuitants who take no action within the annuity settlement window will continue to receive their remaining annuity payments in their present distribution form the company represents that eligible annuitants that elect a new distribution option will be considered to have a new annuity_starting_date as of the first day of the month in which their new benefit is payable company represents that the plan currently is not subject_to any restrictions on benefit accruals amendments increasing benefit liabilities or distributions under sec_436 of the code in addition the company represents that the amendment will not change the ability of eligible annuitants to elect during the annuity settlement window to receive qualified joint and survivor annuities in accordance with sec_401 a and of the code based on the facts and representations stated above company requests a ruling that the minimum distribution_requirements of sec_401 a of the code would not be violated if the company amended the plan to implement the annuity settlement window with respect to eligible annuitants additionally company requests a ruling that the above referenced amendment will not trigger an excise_tax under sec_4974 of the code applicable law sec_401 a of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 a of the code was enacted to ensure that amounts contributed to qualified_retirement_plans were used for retirement by requiring that retirement payments begin no later that a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 a of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether see cong rev statement of sen smathers in general sec_401 a a of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_402 of the code provides rules applicable to rollovers from exempt trusts generally eligible rollover distributions as defined in paragraph of that- section are not includable in gross_income if such distributions are transferred to individual_retirement_accounts or individual retirement annuities iras in relevant part paragraph provides that an eligible_rollover_distribution is the balance_to_the_credit of an employee in a qualified_trust other than amounts required to be distributed under sec_401 a sec_415 a of the code provides that a_trust which is a part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 sec_415 of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 a if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the 180-day period ending on the annuity_starting_date sec_4974 of the code provides that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan or any eligible_deferred_compensation_plan is less than the minimum_required_distribution pursuant to sec_401 a b b of d of the code for such taxable_year there is hereby imposed a tax equal to percent of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year this tax shall be paid_by the payee sec_1 a -6 q a-1 a in pertinent part states that in order to satisfy sec_401 a of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increases described in a-14 of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1_401_a_9_-6 q a-1 d generally provides that in the case of a single sum distribution the minimum_required_distribution may be determined by either treating the single sum distribution as the employee's account balance for the year or expressing the employee's benefit as an annuity that would satisfy that section with an annuity_starting_date as of the first day of the distribution calendar_year for which the required_minimum_distribution is being determined and treating one year of annuity payments as the required_minimum_distribution for that year and not eligible for rollover sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non-increasing or increase only in accordance with one or more of the following - with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of the reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 a a ii over which payments were being made dies or is no longer the employee's beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 sec_1 b - b iii provides that if a participant will have distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the annuity starting dates taking into account the benefits that have been provided at all of the annuity starting dates analysis sec_401 a of the code provides a tax_deferral for retirement benefits accumulated in a qualified_pension plan sec_401 a of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1 a -6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a-14 a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment company's proposed amendment to plan adds a window period of no more than days and no more than days to receive in lieu of their current annuity either a qualified_joint_and_survivor_annuity the qualified_optional_survivor_annuity or an immediate lump sum payment those eligible annuitants who make an election during the limited window period will be subject_to applicable spousal consent4 spousal consent must include where applicable both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date with respect to the first ruling_request the proposed amendment will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the lump sum option in addition eligible annuitants who wish to change their current_distribution option will be considered to have a new annuity_starting_date as of the first date of the month in which their new benefit is payable because the ability to select a lump sum option will only be available during a limited window the increased benefit payments will result from the proposed plan amendment and as such are a permitted_benefit increase under sec_1_401_a_9_-6 q a-14 a with respect to the second ruling_request as stated above under the limited window period eligible annuitants will be given the opportunity to elect a single lump-sum payment in lieu of all future remaining payments company has represented such lump-sum payments will be distributed to electing participants in a manner that is compliant with requirements of sec_401 a a and c of the code accordingly to the extent that any amounts transferred from plan to the eligible annuitant's ira or other eligible_retirement_plan as part of the implementation of the limited window period do not include amounts required to be distributed under sec_401 a and such amounts required to be distributed under sec_401 a to the electing participant are distributed implementation of the relevant amendment will not trigger excise_tax under sec_4974 finally in order for a plan to remain qualified under sec_401 a of the code the calculation of the value of the benefit elected under the lump sum window option must comply with the requirements of sec_417 e and the regulations thereunder under section dollar_figure of revproc_2014_4 subject_to certain exceptions the irs generally does not issue letter rulings on matters involving qualification issues under sec_401 through of the code qualification matters are generally handled by the employee_plans determination_letter program as provided in revproc_2014_6 accordingly we have not considered among other matters whether the lump sum window benefits comply with the requirements of sec_417 and the regulations thereunder with respect to the amount of the distribution and minimum present_value requirement that is applied based on the present_value of the normal_retirement_benefit instead this letter_ruling is based on your representation that the lump sum window option satisfies sec_417 e of the code and sec_1 e -1 of the regulations ruling therefore in this circumstance with respect to the first ruling_request the minimum distribution_requirements of sec_401 a of the code would not be violated if the company amended plan to implement the annuity settlement window with respect to eligible annuitants with respect to the second ruling - request the implementation of the annuity settlement window will not in itself trigger excise_tax under section except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code including sec_401 a and or of title i of erisa no opinion is expressed regarding the qualification of the plan in addition no opinion is expressed on whether the method for valuing benefits under the lump sum window option satisfies the requirements of sec_417 e and the regulations thereunder this letter is directed only to the taxpayer requesting it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx at xxx xxx xxxx please address all correspondence to se t ep ra t2 sincerely y i william b hulteng manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xx xxx xxx xx xxx xx xx xxx xxxxx xxxxx xx xxx xxxxx xxxxx
